            Case 2:21-mj-00265-PLD Document 3 Filed 02/05/21 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
IN THE MATTER OF THE SEARCHES OF:                           )
                                                            )       Mag. No. 21-265
A GRAY BMW X6 BEARING PENNSYLVANIA                          )
REGISTRATION LCG7915, REGISTERED TO                         )
LEONARD HAROLD HAYES BUT UTILIZED BY                        )
ANTOINE KEY                                                 )

                          AFFIDAVIT FOR SEARCH WARRANT
       I, Ryan Palso, being first duly sworn, hereby depose and state as follows:

       1.      I am a Special Agent with the Drug Enforcement Administration (DEA), and have

been since October 2019. Prior to my employment with the DEA, I was employed as a uniformed

Police Officer on the federal and state levels of law enforcement, with my most recent employer

as the Pittsburgh Bureau of Police. I have been employed in a law enforcement capacity since

February 2014. As a Police Officer, I have participated in numerous arrests for narcotic offenses

and violent crimes. In addition, I have been the affiant on search warrants and arrests. I am

currently assigned to the Pittsburgh District Office for the DEA.

       2.      I have been trained at the Federal Law Enforcement Training Center in Glynco,

GA, Pittsburgh Bureau of Police Academy in Pittsburgh, PA, and at the DEA Academy in

Quantico, VA. The DEA Academy provided extensive training that lasted for four months and

covered a wide array of topics, including federal criminal statutes, interviews and interrogations,

drug identification, search and seizure, undercover techniques, search warrant applications and

executions, arrest procedures, and numerous other investigative techniques.

       3.      As a Special Agent with the DEA, I have experience and am responsible for

investigating violations of federal laws, specifically Title 21 of the United States Code offenses.

Based on my training and experience, I know that it is a violation of Title 21 of the United States

Code, Sections 841 (a)1 and 841 (b)(1)(c) to manufacture, distribute or dispense, or possess with

                                                1
               Case 2:21-mj-00265-PLD Document 3 Filed 02/05/21 Page 2 of 9




intent to distribute a controlled substance. I also know that it is a violation of Title 18 of the United

States Code, Section 922 (g)(1) for an individual who has been convicted of a crime punishable

by a term of imprisonment of more than one year to possess a firearm.

          4.      The information in this affidavit is intended to show only that there is sufficient

probable cause for the requested warrants and does not set forth all of my knowledge about this

matter.

                                   THE SEARCH LOCATIONS

          5.      This affidavit is submitted in support of a warrant to search the following location:

               a. SEARCH LOCATION: the vehicle being utilized by Antoine KEY, a gray BMW

                  X6 bearing Pennsylvania registration LCG 7915 (referred hereafter as the

                  “TARGET VEHICLE”)

          6.      The SEARCH LOCATION is described more fully in Attachment A. The applied

for warrant would authorize the search of the SEARCH LOCATION and the seizure of evidence

described in Attachment B.

                                        PROBABLE CAUSE

          7.      On February 4, 2021, DEA executed a federal search warrant at 1936 Sedgwick

Street Pittsburgh, PA 15212. As a result of the warrant, DEA seized approximately 773.9 gross

grams of heroin, approximately 967.9 gross grams of cocaine, three firearms, approximately 504.9

gross grams of green leafy marijuana, approximately 1,391 gross grams of synthetic marijuana,

and large amount of U.S. currency. Also seized was a large amount of miscellaneous tablets. The

heroin field tested positive for heroin. The cocaine field tested positive for cocaine.

          8.      Antoine KEY was found inside the residence, in one of the bedrooms. It appears

from the items recovered during the search warrant that KEY also residing at the residence. In



                                                    2
            Case 2:21-mj-00265-PLD Document 3 Filed 02/05/21 Page 3 of 9




your Affiant’s experience, drug traffickers will allow trusted individuals to reside in their “stash

houses,” often armed, in order to protect their drug enterprise.

       9.      Prior to KEY being transported, Task Force Officer (TFO) Peter Glavach located

a BMW parked outside of 1936 Sedgwick Street Pittsburgh, PA 15212. TFO Glavach knew that

this BMW was associated with KEY. TFO Glavach asked KEY for the keys to the BMW and for

permission to search the vehicle. KEY gave verbal consent and directed TFO Glavach to the front

bedroom of the residence were a large amount of money was located and a large quantity of

miscellaneous tablets. The verbal consent given by KEY to TFO Glavach was witnessed by

Detective (Det.) Scott Love, Det. Louis Schweitzer, and TFO William Churilla.

       10.     The BMW was subsequently searched. TFO Glavach located a loaded Glock

firearm in the center console of the BMW. Searching was ceased at this time and the BMW was

secured at DEA Pittsburgh pending a search warrant.

       11.     I researched KEY’s criminal history and discovered KEY was convicted as an

adjudicated delinquent for possession of a small amount of marijuana and pled guilty to another

possession of a small amount of marijuana. He also has a conviction docketed under CP-02-8399-

2012 for Possessing a Firearm without a License, 18 Pa.C.S. 6016, a third degree felony.

       12.     In my training and experience, I know that drug dealers often will utilize vehicles

to transport their product to customers easily and secretly. Drug dealers want to avoid detection

by law enforcement and the law abiding citizen in order to protect their enterprise. The vehicles

utilized by drug dealers will often have man made compartments to store their product safely and

out of view. They will also utilize the natural voids of the vehicles as a convenient way to store

their product. These concealment methods provide drug dealers the ability to transport and store

large amounts of narcotics for long amounts of time undetected.



                                                 3
           Case 2:21-mj-00265-PLD Document 3 Filed 02/05/21 Page 4 of 9




       13.     In my training and experience, I know that drug dealers often are the targets of

burglaries or robberies. Drug dealers will carry firearms or have someone with a firearm close by

to protect them due to the dangerous nature of their criminal enterprise. Further, a lucrative and

substantial drug business will bring attention to rival drug dealers who are looking to further their

own criminal enterprise.

       14.     Based on the evidence obtained during our search warrant at the residence of KEY,

I believe that KEY is participating in a drug dealing business involving heroin and fentanyl, and

has firearms in his possession to protect himself, his associates, and his enterprise from rival drug

dealers.

       15.     Based on all of the information discussed herein, I believe that there is probable

cause to believe that that evidence of violation(s) of Title 21, United States Code 841, and Title

18, United States Code 922 (g) will be found in the SEARCH LOCATION.

       16.     In addition, I know, based on training and experience, that purchasing controlled

substances often is conducted by cellular telephones and other electronic devices. This is common

for dealers and buyers to contact each other to set up meet points, times, or negotiate amounts and

prices. Additionally, details regarding importing, possessing, concealing, distributing controlled

substances, and the disposition of proceeds from the sale of controlled substances are often used

with cellular telephones.

       17.     Since drug dealers and users rely heavily on cellular telephones, I know that

evidence of their drug crimes can be found on cellular telephones. The communication between

drug dealers and users can be either by placing a call or text messaging. Often times, contact lists

or other numbers associated with the drug dealer’s organization will be found and further illustrate




                                                 4
           Case 2:21-mj-00265-PLD Document 3 Filed 02/05/21 Page 5 of 9




the criminal conspiracy. This evidence is crucial for law enforcement to be able to identify and

arrest all individuals involved in a particular narcotics sale.

       18.     I know that information is also saved on cellular telephones, both intentionally and

unintentionally. Specific text messages, contacts, pictures, and other media items can be saved

intentionally. Digital information, traces of electronic communication, or internet searches can be

automatically stored unintentionally on cellular telephones. A forensic examiner can conduct a

phone analysis and recover evidence on the cellular telephone, information that was saved

intentionally and unintentionally. These electronic files can be recovered months or years after

they were downloaded, stored, deleted, or viewed.

       19.     I believe that there is probable cause that evidence of violation(s) of Title 21, United

States Code 841 may be found on cellular phones belonging to and or/utilized by KEY. I therefore

seek authorization to seize any and all cellular telephone(s) and electronic devices found at the

SEARCH LOCATION. A separate warrant will be submitted prior to examining the electronic

contents of any seized phones/electronic devices.

       20.     Based on the foregoing, I believe that probable cause exists and believes that the

SEARCH LOCATION will contain evidence of violations of Title 21, United States Code,

Section 841 and Title 18, United States Code, Section 922.




                                                   5
          Case 2:21-mj-00265-PLD Document 3 Filed 02/05/21 Page 6 of 9




                                        CONCLUSION

       21.     Based upon the aforementioned, I submit that this affidavit supports probable cause

that KEY has engaged in violations of Title 21 United States Code 841 and Title 18 United States

Code Section 922, in the Western District of Pennsylvania, in the SEARCH LOCATION.




                                                      /s/ Ryan Palso
                                                      Ryan Palso, Special Agent
                                                      Drug Enforcement Administration




Sworn and subscribed before me, by telephone
pursuant to Fed. R. Crim. P. 4.1(b)(2)(A), This 5th
day of February, 2021.


____________________________________
HONORABLE CYNTHIA REED EDDY
CHIEF UNITED STATES MAGISTRATE JUDGE




                                                6
          Case 2:21-mj-00265-PLD Document 3 Filed 02/05/21 Page 7 of 9




                                       ATTACHMENT A

                              LOCATIONS TO BE SEARCHED


SEARCH LOCATION: the vehicle being utilized by Antoine KEY (“TARGET VEHICLE

”), a gray BMW X6 bearing Pennsylvania registration LCG 7915 (registered to Leonard Harold

HAYES Jr., 117 Crawford Avenue Pittsburgh, PA 15202), provided that this vehicle is located

within the Western District of Pennsylvania at the time of the search for the items listed in

Attachment B.




                                                 7
          Case 2:21-mj-00265-PLD Document 3 Filed 02/05/21 Page 8 of 9




                                        ATTACHMENT B

                           ITEMS TO BE SEARCHED AND SEIZED

       For the SEARCH LOCATIONS for evidence of illegal drug-trafficking, in violation of

Title 21, United States Code 841 and Title 19, United States Code 922 including, but not limited

to the following:


               a. controlled substances;

               b. paraphernalia for packaging, processing, diluting, weighing, and distributing

                    controlled substances;

               c. books, records, receipts, notes, ledgers, and other papers relating to the

                    distribution of controlled substances and to monetary transactions involving the

                    proceeds from the sale of controlled substances;

               d. personal books and papers reflecting names, addresses, telephone numbers, and

                    other contact or identification data relating to the distribution of controlled

                    substances, money laundering, and the criminal use of communication

                    facilities;

               e. cash, currency, and records relating to the generation of income from the sale

                    of controlled substances and the expenditure of such income, including money

                    orders, wire transfers, cashier’s checks and receipts, bank statements,

                    passbooks, checkbooks, and check registers, as well as consumer items such as

                    expensive televisions and other electronic equipment, high-end vehicles,

                    precious metals such as gold and silver, and precious gems such as diamonds

                    (this evidence often is located in a safe) -- unexplained wealth is probative

                    evidence of crimes motivated by greed, including trafficking in controlled


                                                 8
Case 2:21-mj-00265-PLD Document 3 Filed 02/05/21 Page 9 of 9




      substances;

   f. documents indicating travel in interstate and foreign commerce, such as travel

      itineraries, plane tickets, boarding passes, motel and hotel receipts, passports

      and visas, credit card receipts and telephone bills;

   g. computers, cellular telephones, palm pilots, and/or other electronic media

      utilized for communication and data-saving purposes, as well as documents

      relating thereto;

   h. firearms, ammunition, and other dangerous weapons; and

   i. identification evidence and/or indicia (such as cancelled mail, deeds, leases,

      rental agreements, photographs, bills, diaries, keys, and identification

      documents) which tend to identify the person(s) in residence, occupancy,

      control, or ownership of the subject premises.




                                    9
